(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

HOLLYFRONTIER CHEYENNE REFINING, LLC, ET AL.
   v. RENEWABLE FUELS ASSOCIATION ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE TENTH CIRCUIT

       No. 20–472.      Argued April 27, 2021—Decided June 25, 2021
When Congress created the renewable fuel program (RFP) requiring
 most domestic refineries to blend renewable fuels into the transporta-
 tion fuels they produce, see 42 U. S. C. §7545(o)(1)(J), (o)(1)(L),
 (o)(2)(A)(i), it added features designed to lessen the impact of the pro-
 gram’s mandates on small refineries. At the outset, Congress created
 a blanket exemption from RFP obligations for all small refineries until
 2011. §7545(o)(9)(A)(i). Congress also directed the Environmental
 Protection Agency (EPA) to “extend the exemption under clause (i)” for
 at least two years if the RFP obligations would impose “a dispropor-
 tionate economic hardship” on a given small refinery.
 §7545(o)(9)(A)(ii). Finally, Congress offered the possibility of further
 relief in future years by providing that “[a] small refinery may at any
 time petition . . . for an extension of the exemption under subpara-
 graph (A) for the reason of disproportionate economic hardship.”
 §7545(o)(9)(B)(i).
    Here, three small refineries initially received an exemption, saw it
 lapse for a period, and then again petitioned for an exemption under
 subparagraph (B)(i). EPA granted the exemptions, and a group of re-
 newable fuel producers objected. The Tenth Circuit vacated EPA’s de-
 cisions, concluding that the small refineries were ineligible for an “ex-
 tension” under subparagraph (B)(i) because they had allowed previous
 exemptions to lapse.
Held: A small refinery that previously received a hardship exemption
 may obtain an “extension” under §7545(o)(9)(B)(i) even if it saw a lapse
 in exemption coverage in a previous year. Pp. 4–16.
    (a) The key term here—“extension”—is not defined in the statute.
2          HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                   RENEWABLE FUELS ASSN.
                          Syllabus

    Sometimes it can refer to an increase in time. 5 Oxford English Dic-
    tionary 597. Other times it can refer to the act of offering or making
    something available, such as the granting of a benefit. Id., at 595.
    Here, three textual clues show subparagraph (B)(i) uses “extension” in
    its temporal sense. First, subparagraph (A)(i)’s initial exemption is
    described temporally (as lasting “until calendar year 2011”). Second,
    subparagraph (A)(ii)’s exemption is also described temporally—au-
    thorizing EPA to “extend the exemption under clause (i) . . . for a period
    of not less than 2 years.” Finally, subparagraphs (A)(ii) and (B)(i)
    share an identical title—“Extension of exemption”—underscoring the
    likelihood that the two neighboring provisions use the term “exten-
    sion” in one consistent sense. Pp. 4–5.
       (b) Subparagraph (B)(i)’s temporal use of “extension,” however, does
    not require unbroken continuity. The Tenth Circuit erred by imposing
    such a requirement here and concluding that a small refinery is per-
    manently ineligible for an extension once an exemption lapses. Pp. 6–
    12.
         (1) The plain meaning of “extension” does not require unbroken
    continuity. Dictionary definitions contemplate the possibility of re-
    sumption after an interruption. Federal rules permit litigants to seek
    (and courts to grant) an “extension” of time even after a lapse. See 28
    U. S. C. §2107(c); Fed. Rule Civ. Proc. 6(b)(1). And recent federal stat-
    utes provide an “extension” of benefits that previously expired months
    or even years earlier. See Pub. L. 116–260, §203, 134 Stat. 1182; Pub.
    L. 116–136, §2114, 134 Stat. 281. Pp. 6–8.
         (2) A different statutory context might make for a different out-
    come, for example, where Congress uses modifying language requiring
    an extension to be “consecutive” or “successive.” See, e.g., 8 U. S. C.
    §1184(g)(8)(D). But the statutory context here confirms the best read-
    ing of subparagraph (B)(i) does not require unbroken continuity. The
    absence of any “consecutive” or “successive” language suggests exemp-
    tions need not follow one another without interruption. By authorizing
    small refineries to seek a hardship exemption “at any time,” subpara-
    graph (B)(i) points to an expansive meaning that invites small refiner-
    ies to seek hardship exemptions in different years as market conditions
    change. And subparagraph (A), the immediately preceding paragraph,
    contemplates extension of exemption coverage even after interruption.
    See 42 U. S. C. §7545(o)(1)(K), (o)(9)(A)(i), (o)(9)(A)(ii). Before the
    Tenth Circuit, EPA pressed a similar argument by pointing to a 2014
    regulation, 40 CFR §80.1441(e)(2)(iii), and asking for deference under
    Chevron U. S. A. Inc. v. Natural Resources Defense Council, Inc., 467
    U. S. 837. Because “the government is not invoking Chevron” now, the
    Court declines to consider whether any deference is due. Pp. 8–11.
         (3) Respondents contend the statute establishes a general sunset
                     Cite as: 594 U. S. ____ (2021)                      3

                                Syllabus

  scheme and that any exemptions were meant to end rapidly. They note
  that subparagraph (A) is titled “temporary exemption,” that it was per-
  mitted to expire in 2013, and that subparagraph (B)(i) speaks of ex-
  tending “the exemption under subparagraph (A).” Context, however,
  suggests subparagraph (B) is not part of some sunset scheme. Subpar-
  agraph (A)(ii)’s exemptions did not have to expire in 2013; they could
  have lasted indefinitely. Subparagraph (B)(i)’s “at any time” language
  expressly contemplates exemptions beyond 2013. That looks nothing
  like readymade examples of sunset schemes, which Congress eschewed
  here. E.g., §247d–7f(b). Finally, even on respondents’ reading, a small
  refinery with an unbroken record of failing to comply with the RFP
  may continue to seek and obtain extensions forever. Pp. 11–12.
     (c) In an appeal to public policy, respondents argue that subpara-
  graph (B) was adopted to “funnel small refineries toward compliance
  over time” and that enforcing a continuity requirement helps advance
  that goal. Consistent with that view, the Tenth Circuit concluded the
  number of small refinery exemptions “should have tapered down” over
  time. Petitioners counter that the statute seeks to increase production
  of renewable fuel while offering an annual “safety valve” for small re-
  fineries. Neither the statute’s text, structure, nor history affords suf-
  ficient guidance to choose between these competing narratives and
  metaphors. Instead, the analysis can be guided only by the statute’s
  text—and that nowhere commands a continuity requirement. Pp. 12–
  16.
948 F. 3d 1206, reversed.

   GORSUCH, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, BREYER, ALITO, and KAVANAUGH, JJ., joined. BAR-
RETT, J., filed a dissenting opinion, in which SOTOMAYOR and KAGAN, JJ.,
joined.
                        Cite as: 594 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–472
                                    _________________


   HOLLYFRONTIER CHEYENNE REFINING, LLC,
       ET AL., PETITIONERS v. RENEWABLE
           FUELS ASSOCIATION, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE TENTH CIRCUIT
                                  [June 25, 2021]

   JUSTICE GORSUCH delivered the opinion of the Court.
   Congress requires most domestic refineries to blend a cer-
tain amount of ethanol and other renewable fuels into the
transportation fuels they produce. But when it first
adopted these mandates, Congress temporarily exempted
small refineries across the board. Looking beyond that ini-
tial period, Congress authorized individual small refineries
to apply for additional hardship “extensions” from the fed-
eral government “at any time.” The question before us is
whether a small refinery that manages to comply with re-
newable fuel mandates in one year is forever forbidden from
applying for an “extension” in any future year.
                                I
  In 2005 and 2007, Congress created the renewable fuel
program (RFP). §§201, 202(a)(1), 121 Stat. 1519, 42
U. S. C. §7545(o)(1)(J), (o)(1)(L), (o)(2)(A)(i). For 2006, Con-
gress ordained the inclusion of 4 billion gallons of renew-
able fuel in the Nation’s fuel supply. §7545(o)(2)(B)(i)(I).
By 2022, the number will climb to 36 billion gallons. Ibid.
2       HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                RENEWABLE FUELS ASSN.
                   Opinion of the Court

For years after that, Congress has largely left it to the En-
vironmental Protection Agency (EPA) to set the applicable
volumes. §7545(o)(2)(B)(ii).
   From the start, EPA has apportioned the nationwide vol-
ume mandates into individualized ones for each refinery.
§7545(o)(3)(B); 40 CFR §80.1407(a) (2020). The Agency po-
lices these mandates with a system of credits. Each credit
represents the blending of a certain quantity of renewable
fuel. 42 U. S. C. §7545(o)(5)(A)(i); 40 CFR §§80.1415,
80.1429. A refinery that blends renewables may either “re-
tire” the credits it has earned (i.e., use them) to satisfy its
own RFP volume obligation—or sell those credits to a dif-
ferent producer that needs them.                 42 U. S. C.
§7545(o)(5)(B); 40 CFR §§80.1425–80.1427. Any given re-
finery may therefore comply with the law thanks to its own
blending efforts, the purchase of credits from someone else,
or a combination of both.
   Congress tempered its mandates in other ways too. For
example, if a refinery is unable to generate or purchase suf-
ficient credits in a given year, it may “carry forward” any
deficit to the following year. 42 U. S. C. §7545(o)(5)(D). But
this reprieve has a snowball effect. The next year, the re-
finery must offset the deficit it carried forward.
§7545(o)(5)(D)(ii). Elsewhere, Congress authorized more
sweeping relief: EPA may waive RFP obligations in a par-
ticular State or region if it determines they “would severely
harm the economy or environment” or if “there is an inade-
quate domestic supply.” §7545(o)(7)(A). That waiver lasts
for only one year, “but [it] may be renewed.” §7545(o)(7)(C).
   Most important for our case, however, is a different, if re-
lated, set of tempering features. Evidently, Congress was
concerned that escalating RFP obligations could work spe-
cial burdens on small refineries that lack the “inherent
scale advantages of large refineries,” Sinclair Wyoming Re-
fining Co. v. EPA, 887 F. 3d 986, 989 (CA10 2017), and
                  Cite as: 594 U. S. ____ (2021)             3

                      Opinion of the Court

sometimes supply a major source of jobs in rural communi-
ties, Brief for State of Wyoming et al. as Amici Curiae 19–
25. To protect small refineries that produce (on average)
fewer than 75,000 barrels a day “for a calendar year,”
§7545(o)(1)(K), Congress created a blanket exemption from
RFP      obligations     “until  calendar      year    2011,”
§7545(o)(9)(A)(i). Congress also directed EPA to “extend
the exemption under clause (i)” for at least two years if the
Secretary of Energy determined RFP obligations would im-
pose “a disproportionate economic hardship” on a given
small refinery. §7545(o)(9)(A)(ii). Accordingly, subpara-
graph (A) anticipated temporary relief until 2011 or at least
2013. In the next subparagraph, the one most squarely at
issue before us, Congress offered the possibility of still fur-
ther relief in future years: “A small refinery may at any
time petition the Administrator for an extension of the ex-
emption under subparagraph (A) for the reason of dispro-
portionate economic hardship.” §7545(o)(9)(B)(i).
   Here’s how things played out for small refineries once the
law went into effect. Under subparagraph (A)(i), all small
refineries were exempt through 2010. See Dept. of Energy,
Office of Policy and International Affairs, D. Vashishat
et al., Small Refinery Exemption Study 25 (Mar. 2011). In
2011, EPA extended that exemption for 13 small refineries
under subparagraph (A)(ii)—and it extended the exemption
for an additional 11 small refineries under subparagraph
(B)(i). Id., at 37. As time went on, and as economic condi-
tions fluctuated, EPA extended more exemptions under
subparagraph (B)(i) in some years than in others. For ex-
ample, EPA granted 8 extensions in 2013, but expanded
that number to 31 in 2018. EPA, RFS Small Refinery
Exemptions, (May 20, 2021), https://www.epa.gov/fuels-
registration-reporting-and-compliance-help/rfs-small-refinery-
exemptions.
   This case concerns three small refineries that initially
received an exemption, saw it lapse for a period, and then
4      HOLLYFRONTIER CHEYENNE REFINING, LLC v.
               RENEWABLE FUELS ASSN.
                  Opinion of the Court

petitioned for an exemption again under subparagraph
(B)(i). HollyFrontier Woods Cross Refining LLC received
only the blanket exemption under subparagraph (A)(i)
through 2010. See Renewable Fuels Assn. v. EPA, 948 F. 3d
1206, 1228 (CA10 2020). Wynnewood Refining Company
received the blanket exemption under subparagraph (A)(i)
and a 2-year extension under subparagraph (A)(ii) through
2012. Id., at 1229. HollyFrontier Cheyenne Refining LLC
received subparagraph (A)(i)’s blanket exemption, subpar-
agraph (A)(ii)’s 2-year extension, and then subparagraph
(B)(i)’s hardship exemption in 2015. Id., at 1227. After a
lull, all three refineries petitioned for a hardship exemption
under subparagraph (B)(i) in 2017 or 2018. EPA granted
all three.
   A group of renewable fuel producers objected. They peti-
tioned for review of EPA’s decisions in the Tenth Circuit,
arguing the Agency acted “in excess of statutory jurisdic-
tion, authority, or limitations” by granting the petitions. 5
U. S. C. §706(2)(C). The court vacated EPA’s decisions. It
concluded the refineries were ineligible for an “extension”
of their exemptions because all three had allowed their ex-
emptions to lapse at some point in the past. 948 F. 3d, at
1249. We granted review to consider the question for our-
selves. 592 U. S. ___ (2021).
                              II
                              A
  Where Congress does not furnish a definition of its own,
we generally seek to afford a statutory term “its ordinary or
natural meaning.” FDIC v. Meyer, 510 U. S. 471, 476
(1994). Before us, the parties agree on one thing: The key
word here—“extension”—is nowhere defined in the statute
and it can mean different things depending on context.
  Sometimes, as the renewable fuel producers observe and
the court of appeals held, an “extension” can refer to an in-
crease in time. See, e.g., 5 Oxford English Dictionary 597
                  Cite as: 594 U. S. ____ (2021)              5

                      Opinion of the Court

(2d ed. 1989) (OED) (“Enlargement in duration”); 7 U. S. C.
§940f(a) (“extension of the final maturity” of a federal loan).
In other settings, as the small refineries emphasize, an “ex-
tension” can mean the offering or making something avail-
able to someone, such as the granting of a benefit. See, e.g.,
5 OED 595 (“[t]o hold out, accord, grant”); 15 U. S. C.
§1141e(a) (“extension of [intellectual property] protection”).
These definitional differences matter too. If Congress used
the term in the second sense, everyone before us seems to
accept the court of appeals erred: Just because a small re-
finery’s first exemption lapsed, nothing would foreclose the
government from extending—in the sense of granting or
conferring—a second exemption later.
   Ultimately, however, we agree with the renewable fuel
producers and the court of appeals that subparagraph (B)(i)
uses “extension” in its temporal sense—referring to the
lengthening of a period of time. We find three textual clues
telling. First, the initial exemption described in subpara-
graph (A)(i) is described temporally (as lasting “until calen-
dar year 2011”). 42 U. S. C. §7545(o)(9)(A)(i). Second, the
next exemption described in subparagraph (A)(ii) speaks
temporally too, and it does so using a variation of the very
term in dispute—authorizing EPA to “extend the exemption
under clause (i) for the small refinery for a period of not less
than 2 years.” §7545(o)(9)(A)(ii)(II) (emphasis added). Fi-
nally, subparagraph (A)(ii) and subparagraph (B)(i) share
an identical title—“Extension of exemption”—underscoring
the likelihood that the two neighboring provisions use the
term “extension” in one consistent sense. Nor do we see any
persuasive countervailing evidence that Congress meant to
adopt one meaning of the term in subparagraph (A)(ii) and
a different one next door in subparagraph (B)(i). See Hen-
son v. Santander Consumer USA Inc., 582 U. S. ___, ___
(2017) (slip op., at 5) (absent contrary evidence, this Court
normally presumes consistent usage).
6      HOLLYFRONTIER CHEYENNE REFINING, LLC v.
               RENEWABLE FUELS ASSN.
                  Opinion of the Court

                               B
   Resolving that much, however, does not resolve this case.
Really, it only takes us to the heart of the dispute. The
Tenth Circuit didn’t just hold that an extension means an
increase in time—it imposed a continuity requirement. On
that court’s view, a small refinery becomes permanently in-
eligible for a further extension of time once its exemption
lapses. Even accepting that subparagraph (B)(i) uses the
term “extension” in its temporal sense, the small refineries
submit this was error. On their view, small refineries
whose exemptions have lapsed in one year may still seek an
“extension” in a following year. Indeed, the small refineries
candidly characterize this as their stronger argument for
reversal.
   We agree. It is entirely natural—and consistent with or-
dinary usage—to seek an “extension” of time even after
some lapse. Think of the forgetful student who asks for an
“extension” for a term paper after the deadline has passed,
the tenant who does the same after overstaying his lease,
or parties who negotiate an “extension” of a contract after
its expiration. Perhaps for reasons like these, the respond-
ents and court of appeals are unable to point to a single dic-
tionary definition of the term “extension” requiring unbro-
ken continuity. To be sure, some definitions speak of an
extension as a “continuation.” See, e.g., Black’s Law Dic-
tionary 703 (10th ed. 2014) (defining “extension” as “[t]he
continuation of the same contract for a specified period”
(emphasis added)). And the dissent urges us to read “ex-
tension” to mean “continuation.” Post, at 2 (opinion of
BARRETT, J.). But even that term can denote a resumption
after some interrupting lapse. See, e.g., 3 OED 828 (defin-
ing “continuation” as “the resumption of any interrupted ac-
tion or course”); Webster’s New Collegiate Dictionary 180
(1946) (defining “continuation” as the “[a]ct of continuing;
esp. a resumption”); B. Garner, Modern English Usage 214
(4th ed. 2016).
                 Cite as: 594 U. S. ____ (2021)            7

                     Opinion of the Court

  Much federal law proceeds on this same understanding.
Under certain circumstances, a court “may . . . extend” a
party’s “time for appeal” even “after the expiration of the
time otherwise set for bringing appeal.” 28 U. S. C.
§2107(c). In other words, the timer can start, run, finish,
and then restart—because a court has the power to “extend”
the time allotted even after a lapse. Likewise, the Federal
Rules of Civil Procedure prescribe all sorts of rules about
“[w]hen an act may or must be done within a specified time”
in trial court proceedings. Fed. Rule Civ. Proc. 6(b)(1). And
for almost all rules prescribing a deadline, a district court
may “extend the time” even “after the time has expired.”
Ibid.; cf. Fed. Rule Civ. Proc. 6(b)(2). More than a few law-
yers and clients have taken advantage of “extensions” of
just these sorts.
  Still other examples exist. Maybe most notably, just last
year Congress twice passed laws providing for the “exten-
sion” of public benefits that had lapsed or been interrupted.
See Consolidated Appropriations Act of 2021, Pub. L. 116–
260, §203, 134 Stat. 1182 (providing an “extension” of un-
employment compensation starting on December 26, 2020,
after lapsing on July 31, 2020); Coronavirus Aid, Relief, and
Economic Security Act, Pub. L. 116–136, §2114, 134 Stat.
281 (providing an “extension” of unemployment benefits
starting in 2020, after lapsing in 2013). The dissent gives
these particular examples short shrift because they appear
in statutes “passed in an emergency context” a decade after
the statute at issue here. Post, at 7. We do not doubt that
meaning may change with time, but unless the dissent
thinks the ordinary meaning of “extension” changed in just
10 years, it’s hard to understand why these enactments
don’t shed at least some light on today’s question. If any-
thing, the emergency context in which these laws were
passed—forcing legislators to use a term on short notice—
would seem to provide useful evidence of ordinary meaning.
  Beyond that, the dissent counters by attempting to recast
8       HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                RENEWABLE FUELS ASSN.
                   Opinion of the Court

all these varied examples of temporal extensions after in-
terruption. It imagines, for example, that when a teacher
extends a paper deadline after a lapse, that act of grace al-
ways operates like a nunc pro tunc judicial decree—retro-
actively deeming the time originally allotted as now extend-
ing continuously to some new and future due date. But no
one thinks extensions always work this way. As the
COVID-19 statutes illustrate, a previously lapsed benefit
can and sometimes is “extended” for a new period without
any retroactive effect. Likewise, if a student misses the 4
p.m. deadline on Friday, his teacher may extend the dead-
line by authorizing him to hand in his paper the following
Monday between 8 a.m. and 9 a.m. Besides, even looking
to the nunc pro tunc analogy, what does it prove? It cannot
change the fact that, absent time travel, a lapse or inter-
ruption has occurred. The student cannot go back in time
and turn in his paper when it was originally due on Friday
afternoon. His lapse may be forgiven or overlooked, maybe
even with a Latin term invoked in the process, but none of
that means a break in continuity, a lapse, or an interrup-
tion never happened. See infra, at 10, n. 2 (discussing
treatment of a lapse under subparagraph (A)).
   We do not mean to suggest that every use of the word
“extension” must be read the same way. On occasion, for
example, Congress requires “extensions” to be “consecutive”
or “successive.” E.g., 8 U. S. C. §1184(g)(8)(D); 10 U. S. C.
§2304a(f ); 19 U. S. C. §2432(d)(1); 28 U. S. C. §594(b)(3)(A).
Modifiers like those may well suggest a continuity require-
ment. See, e.g., Webster’s New Collegiate Dictionary, at
846 (defining “successive” as “following each other without
interruption”). Other contextual clues in a given statute
may yield a similar conclusion. But none of that means the
bare term “extension” obviously and always includes a
strict continuity requirement. If anything, the absence of
any parallel modifying language in the statute before us
supplies one clue that continuity is not required here.
                     Cite as: 594 U. S. ____ (2021)                    9

                          Opinion of the Court

   Further statutory clues confirm this understanding. Re-
call that subparagraph (B)(i) authorizes small refineries to
seek hardship exemptions “at any time.” 42 U. S. C.
§7545(o)(9)(B)(i). Far from indicating that a refinery may
apply for an exemption in a future year only if it has always
received one in the past, this language suggests a much
more “expansive meaning.” United States v. Gonzales, 520
U. S. 1, 5 (1997). “At any time” does not connote a demand
for some rigid continuity so much as its opposite—including
the possibility that small refineries might apply for exemp-
tions in different years in light of market fluctuations and
changing hardship conditions, whether consecutively or
otherwise.1
   We find another feature telling too. Next door, subpara-
graph (A) uses the term “extension” without a continuity re-
quirement. To see how subparagraph (A) was designed, im-
agine a small refinery avails itself of the blanket exemption
in 2008 and 2009 under subparagraph (A)(i). Then in 2010,
because of an increase in production capacity, the refinery
loses “small refinery” status under §7545(o)(1)(K) and with
it the blanket exemption that “appl[ies] to small refineries.”
§7545(o)(9)(A)(i). One year later, production capacity falls
and the refinery moves back into small refinery status for
2011. If that refinery applies for an “extension” under sub-
paragraph (A)(ii), the statute provides that EPA “shall ex-
tend the exemption under clause (i),” so long as the Secre-
tary of Energy found the refinery would suffer a

——————
  1 On the dissent’s account, this language merely permits a small refin-

ery to seek an extension for the following year after EPA’s November 30
deadline for publishing the coming year’s RFP mandates. Post, at 10–
11. But to pursue this interpretation we would effectively have to read
words into the statute. A provision promising small refineries that they
may seek an extension “at any time” would become a provision promising
them only the chance to seek an extension “for the following year at any
time before or after EPA’s November 30 deadline for publishing next
year’s RFP mandates.”
10       HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                 RENEWABLE FUELS ASSN.
                    Opinion of the Court

disproportionate hardship. The result? A refinery may re-
ceive an “extension” despite its exemption having lapsed.
And if that’s how the term is used in subparagraph (A), we
would once again expect subparagraph (B) to follow a con-
sistent pattern of usage. See Henson, 582 U. S., at ___ (slip
op., at 5).2
   The refineries suggest we need to place still another point
in their column. They direct our attention to a regulation
EPA adopted in 2014 to clarify the bounds of “small refin-
ery” status. When EPA first sought public comment, some
suggested a refinery should be eligible for exemption only if
it constantly remained “small” from 2006 onward—and
EPA expressly rejected that view in favor of revisiting an-
nually whether a refinery falls above or below the “small
refinery” threshold. 40 CFR §80.1441(e)(2)(iii). Before the
Tenth Circuit, the Agency insisted this regulation sheds
light on the meaning of “extension” and underscores that it
does not include a continuity requirement. Indeed, EPA
asked the court of appeals to defer to its understanding un-
der Chevron U. S. A. Inc. v. Natural Resources Defense
Council, Inc., 467 U. S. 837 (1984). Although the refineries
repeat that ask here, the government does not. With the
recent change in administrations, “the government is not
——————
   2 Replying to our example, the dissent posits that subparagraph (A)(i)’s

exemption “existed in the year 2010 by virtue of statute—even if a par-
ticular refinery was not in a position to take advantage of it.” Post, at
12. But it’s hard to see how a refinery might have an “exemption[ ] cur-
rently in place” when it does not qualify for or receive its benefits. Post,
at 1. Even putting that problem aside, following the dissent’s logic does
not aid its cause. What is true for subparagraph (A)(i) should likewise
be true for subparagraph (B)(i), which refers to “the exemption under
subparagraph (A).” So, following the dissent’s reasoning, one might just
as easily conceive of a subparagraph (B)(i) exemption as “existing” even
in a year when a small refinery “was not in a position to take advantage
of it.” Accordingly, on the dissent’s logic, if a small refinery lacked the
exemption in one year (say, 2016) and then applied for it in a later year
(say, 2017), it would seem the exemption always “presently exist[ed]” and
can be “extended.” Post, at 4, 8.
                 Cite as: 594 U. S. ____ (2021)           11

                     Opinion of the Court

invoking Chevron.” Brief for Federal Respondent 46–47.
We therefore decline to consider whether any deference
might be due its regulation.
   Against the petitioners’ evidence of statutory meaning,
the respondents ask us to consider one of their own. They
point to the fact that subparagraph (A) is titled “temporary
exemption,” that it was permitted to expire in 2013, and
that subparagraph (B)(i) speaks of extending “the exemp-
tion under subparagraph (A).” Together, respondents say,
these statutory features suggest that the whole scheme of
exemptions was meant to end rapidly, that subparagraph
(B)(i) was designed as a narrow exception to a 2013 sunset
rule, and that any further exemptions it allows should
therefore be construed narrowly to end as quickly as possi-
ble.
   But this much we do not see. In the first place, we do not
construe subparagraph (B) as part of some sunset scheme.
To be sure, subparagraph (A)’s exemptions were permitted
to expire in 2013, but did not have to do so. In theory, EPA
could have granted a small refinery exemption under sub-
paragraph (A)(ii) that lasted many years or indefinitely.
See 42 U. S. C. 7545(o)(9)(A)(ii)(II). In any case, subpara-
graph (B)(i) expressly contemplates exemptions beyond
2013—“at any time” hardship conditions are satisfied. If
Congress really had wanted all exemptions to cease after a
temporary period, that was surely an odd way to achieve it.
Odder still in light of the fact that Congress had before it
(but eschewed) many readymade models for a sunset stat-
ute if that’s what it wished here. See, e.g., §247d–7f(b)
(providing that statutory provisions authorizing a “limited
antitrust exemption” “shall expire at the end of [a] 17-year
period” after the Act was passed). And maybe odder yet
given that subparagraph (B)(i) exemptions are hardly des-
tined to sunset quickly even on the respondents’ account,
for they do not dispute that small refineries with an unbro-
ken record of failing to comply with the RFP may continue
12        HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                  RENEWABLE FUELS ASSN.
                     Opinion of the Court

to seek and obtain extensions forever. See Brief for Federal
Respondent 43, n. 7; Brief for Industry Respondents 39.
   Additionally, even assuming (without granting) that sub-
paragraph (B) really did represent only some sort of excep-
tion to a general 2013 deadline, we still don’t see how that
would help. The respondents urge us to construe statutory
exceptions narrowly. But this Court has made clear that
statutory exceptions are to be read fairly, not narrowly, for
they “are no less part of Congress’s work than its rules and
standards—and all are worthy of a court’s respect.” BP
p.l.c. v. Mayor and City Council of Baltimore, ante, at 6.
And fairly read, the key phrase at issue before us—“A small
refinery may at any time petition the Administrator for an
extension of the exemption under subparagraph (A) for the
reason of disproportionate economic hardship”—simply
does not contain the continuity requirement the court of ap-
peals supposed. Instead, more naturally, it means exactly
what it says: A small refinery can apply for (if not always
receive) a hardship extension “at any time.”3
                              III
     Everything else the respondents offer in defense of the

——————
  3 Rather than argue subparagraph (B)(i) is an exception that should be

construed narrowly, the dissent imagines some weakness in our position
when we observe above that the word extension “can” or “may” be used
to refer to an increase in time after a lapse. Supra, at 6. From this, the
dissent supposes that we mean to say “HollyFrontier wins because its
reading is [merely] possible.” Post, at 3. That is mistaken. As we have
sought to explain, we simply recognize that the term “extension” may or
may not convey a continuity requirement depending on context—much
as the dissent acknowledges the term can sometimes tolerate a lapse of
some sort. See supra, at 10, n. 2 (discussing subparagraph (A)(1)). Our
holding today, too, should be clear. Rather than rule for HollyFrontier
because it has advanced a permissible reading, and rather than offer as-
sertions about “common sense” or what seems “more natural” to us, post,
at 3–5, we have sought to explain why this particular statute’s usage,
context, and structure persuade us that continuity is not required here.
                 Cite as: 594 U. S. ____ (2021)           13

                     Opinion of the Court

court of appeals’ judgment involves surmise about legisla-
tive purpose and arguments from public policy. Like the
Tenth Circuit, they emphasize that, by the time the peti-
tioners sought new exemptions in 2017 and 2018, small re-
fineries already “had many years to ponder . . . whether it
made sense to enter into or remain in the market.” 948
F. 3d, at 1247. The respondents argue that subparagraph
(B) was adopted for the purpose of “funnel[ing] small refin-
eries toward compliance over time.” Id., at 1246. And they
submit that enforcing a continuity requirement helps
advance congressional goals such as increasing “biofuel pro-
duction, energy independence, and environmental protec-
tion.” Ibid.
   The dissent seemingly agrees. It acknowledges that Con-
gress provided other ameliorating provisions to address var-
ious challenges to the fuel market. Post, at 8–10. For ex-
ample and as we have already seen, §7545(o)(7)(A) grants
EPA authority to waive RFP obligations at any time across
an entire State or region to address severe hardships or
shortages. Section 7545(o)(7)(E)(ii) provides a more limited
waiver with respect to biomass-based diesel fuels. And
§7545(o)(8)(D)(i) provided a waiver authority to address
hardships for consumers “in calendar year 2006.” But on
the dissent’s view, everything else in the statute aims to
“[f]unnel[ ] refineries toward compliance.” Post, at 9. In-
deed, the dissent finds it “odd” that our reading would per-
mit hardship relief only to small refineries in existence in
2008 and not to new ones, post, at 13—and that our reading
“will require EPA to examine the 2008 study” when review-
ing extension applications “decades from now,” post, at 9.
   But, as usual, the other side presents a plausible compet-
ing narrative. On the petitioners’ account, the statute seeks
to increase production of renewable fuel while also offering
a “safety valve” each year for small refineries that might
otherwise face extinction. According to the small refineries,
the respondents’ competing “funnel” metaphor makes little
14      HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                RENEWABLE FUELS ASSN.
                   Opinion of the Court

sense because a small refinery’s compliance in one year is
in no way dispositive of its ability to comply in a future year.
Instead, compliance depends on numerous factors unique to
each year and circumstances over which small refineries of-
ten have no control. Brief for Petitioners 42–44. In partic-
ular, most small refineries cannot comply with RFP man-
dates but must purchase credits from those that can. Each
year more credits are required. And the price for those
credits reflect the famously volatile nature of the fuel mar-
ket—in one recent year, prices shot up by as much as 100%.
See id., at 45. Aware of these market realities, the small
refineries say, a rational Congress could have created (and
did create) a means for small refineries to seek a hardship
exemption “at any time” rather than be forced to exit the
market.
   The petitioners say their “safety valve” analogy fits better
for other reasons too. As the dissent acknowledges, Con-
gress included many other “safety valve” provisions to ad-
dress various challenges to the market that may arise at
any time, including regional shortages and economic hard-
ships. Post, at 8–10. Surely, Congress could have chosen
to provide similar relief targeted to small refineries. Nor is
there anything odd about the fact that Congress chose only
to protect existing small refineries rather than new en-
trants. Often Congress chooses to protect existing market
participants from shifts in the law while applying new re-
strictions fully to future entrants. Maybe, too, the petition-
ers suggest, Congress wasn’t particularly concerned with
new entrants in 2008 because, until last year, there had not
been a new refinery of any size in this country for almost 50
years. See Blackmon, First Major U. S. Oil Refinery Since
1977 Targets Bakken Shale Crude, Forbes (July 25, 2020),
https: // www.forbes.com / sites /davidblackmon / 2020 / 07/25/
first - new - us-oil-refinery-since-1977-targets-bakken-shale-
crude/.
                  Cite as: 594 U. S. ____ (2021)            15

                      Opinion of the Court

  The petitioners stress as well that, even on the respond-
ents’ account, Congress did create a “safety valve” rather
than a “funnel” for some small refineries: Those with an
unbroken record of failing to comply with the RFP may con-
tinue to seek and obtain extensions forever without being
“funneled” toward compliance. Supra, at 11–12. Yet the
respondents never explain why the least compliant refiner-
ies should be the most favored in this way. Nor do they
confront the fact that their rule would have the strange ef-
fect of disincentivizing small refineries from ever trying to
comply. Brief for Petitioners 22; Brief for State of Wyoming
et al. as Amici Curiae 13–14. And even on the respondents’
account, EPA will have to consult its 2008 study in future
years for these permanently noncompliant refineries.
  Beyond that, the petitioners note, if subparagraph (B)(i)
really did create a “miss one and done” rule for small refin-
eries able to comply with RFP mandates in a single year the
statute could wind up reducing overall domestic fuel sup-
ply—all without adding a single additional gallon of renew-
able fuel to the mix. See 42 U. S. C. §7545(o)(5)(B); 40 CFR
§80.1427. Permanently shuttering existing small refineries
in the process could, as well, increase the Nation’s future
reliance on imported fuels. Brief for Petitioners 41. All of
which sits uneasily with even the respondents’ account of
the statute’s purposes.
  We mention all this not because we pick sides. Neither
the statute’s text, structure, nor history afford us sufficient
guidance to be able to choose with confidence between the
parties’ competing narratives and metaphors. We mention
this only to observe that both sides can offer plausible ac-
counts of legislative purpose and sound public policy—and
that it would therefore be a mistake to rely on appeals to
some abstract intuition that the number of small refineries
receiving exemptions “should have tapered down” over
time. 948 F. 3d, at 1246 (emphasis added). Instead, our
analysis can be guided only by the statute’s text—and that
16     HOLLYFRONTIER CHEYENNE REFINING, LLC v.
               RENEWABLE FUELS ASSN.
                  Opinion of the Court

nowhere commands a continuity requirement.
                             *
  The respondents have not shown that EPA’s approval of
the petitioners’ extension requests was in excess of the
Agency’s statutory authority. 5 U. S. C. §706(2)(C). To the
extent the court of appeals vacated EPA’s orders on this
ground, the judgment is
                                                  Reversed.
                  Cite as: 594 U. S. ____ (2021)             1

                     BARRETT, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20–472
                          _________________


   HOLLYFRONTIER CHEYENNE REFINING, LLC,
       ET AL., PETITIONERS v. RENEWABLE
           FUELS ASSOCIATION, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE TENTH CIRCUIT
                         [June 25, 2021]

   JUSTICE BARRETT, with whom JUSTICE SOTOMAYOR and
JUSTICE KAGAN join, dissenting.
   When Congress amended the Clean Air Act to add the
Renewable Fuel Program (RFP), it gave small refineries a
temporary exemption from compliance. Congress then
vested the Environmental Protection Agency (EPA) with
authority to grant “extension[s] of the exemption” in certain
instances. The question in this case is straightforward:
Does this provision limit EPA to prolonging exemptions cur-
rently in place, or does it enable EPA to provide exemptions
to refineries that lack them? The statute’s text and struc-
ture direct a clear answer: EPA cannot “extend” an exemp-
tion that a refinery no longer has. Because the Court’s con-
trary conclusion caters to an outlier meaning of “extend”
and clashes with statutory structure, I respectfully dissent.
                               I
   Refineries regulated by the RFP come in all shapes and
sizes—ranging from those run by Fortune-500 companies
like HollyFrontier to local outfits with less fuel-blending ca-
pacity and access to capital. So, as the Court notes, Con-
gress made certain accommodations for small refineries
that might otherwise struggle to satisfy their RFP obliga-
tions.
2       HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                RENEWABLE FUELS ASSN.
                  BARRETT, J., dissenting

   To start, Congress in subparagraph (A)(i) gave all small
refineries—including petitioners (HollyFrontier)—a “[t]em-
porary exemption” from the program’s renewable-fuel re-
quirements; the exemption ran from the RFP’s passage in
2005 until 2011. 42 U. S. C. §7545(o)(9)(A)(i). Then, in sub-
paragraph (A)(ii), Congress directed the Department of En-
ergy to conduct a study—to be completed no later than the
end of 2008—to determine whether compliance with the
RFP “would impose a disproportionate economic hardship
on small refineries.” §7545(o)(9)(A)(ii)(I). If so, the statute
provides, EPA “shall extend the exemption” initially en-
joyed by all small refineries “for a period of not less than 2
additional years.” §7545(o)(9)(A)(ii)(II).
   Congress also provided small refineries an avenue to pe-
tition for an “extension” of these initial exemptions. This is
the provision at the heart of this case:
      “A small refinery may at any time petition [EPA] for
    an extension of the exemption under subparagraph (A)
    for the reason of disproportionate economic hardship.”
    §7545(o)(9)(B)(i).
Deciding that this subparagraph uses “extension” to mean
“continuation” should be an easy call. Following Holly-
Frontier’s lead, however, the Court forgoes the obvious answer.
                               A
  HollyFrontier lays its cards on the table. It does not dis-
pute that when used to refer to “an increase in the length of
time,” the word “extension” can—and commonly does—
refer to something that is prolonged without interruption.
Brief for Petitioners 29. Yet, HollyFrontier insists, the term
“extension” is not always used that way. Instead, it might
sometimes refer to a “non-continuous extension”—in other
words, an extension of something that used to exist but no
longer does. Ibid. Because there is “nothing unnatural”
about reading the term this way, HollyFrontier urges us to
                     Cite as: 594 U. S. ____ (2021)                    3

                        BARRETT, J., dissenting

embrace this interpretation. Id., at 31.
  One might think that this argument is an uphill climb—
after all, we do not usually pin an interpretation to “the
outer limits of a word’s definitional possibilities” at the ex-
pense of its ordinary or common meaning.1 FCC v. AT&T
Inc., 562 U. S. 397, 407 (2011) (alterations omitted). But
the Court takes HollyFrontier’s framing and runs with it.
The Court points out that the word “extension” “can” or
“may” be used to refer to post-lapse renewals. Ante, at 6.
And because the statute thus “commands” no “continuity
requirement,” ante, at 16, the Court concludes that Holly-
Frontier’s reading must be right—which means that EPA
can provide an “extension” of an exemption that is no longer
in effect.
  Boiled down, the Court’s position is that HollyFrontier
wins because its reading is possible. But I would ask, as we
typically do, how the term “extension” “is most naturally
read.” Florida Dept. of Revenue v. Piccadilly Cafeterias,
Inc., 554 U. S. 33, 39 (2008) (emphasis added); see also Ro-
mag Fasteners, Inc. v. Fossil Group, Inc., 590 U. S. ___, ___
(2020) (slip op., at 4). The Tenth Circuit’s answer to that
question is spot on: The “ordinary definitions of ‘extension,’
along with common sense, dictate that the subject of an ex-
tension must be in existence before it can be extended.” Re-
newable Fuels Assn. v. EPA, 948 F. 3d 1206, 1245 (2020).
                             1
  In assessing the best reading of the phrase “extension of
the exemption,” the Court is of course correct that context
matters. Here, though, context cuts respondents’ way.
Subparagraph (B)(i) does not use “extension” in a vacuum;

——————
  1 To be sure, in some contexts we have asked whether a term can “per-

missib[ly]” bear an asserted meaning. E.g., Chevron U. S. A. Inc. v. Nat-
ural Resources Defense Council, Inc., 467 U. S. 837, 843 (1984). The
Court avoids express reliance on that argument here.
4        HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                 RENEWABLE FUELS ASSN.
                   BARRETT, J., dissenting

rather, it permits EPA to grant an “extension of the exemp-
tion under subparagraph (A).” §7545(o)(9)(B)(i) (emphasis
added). What is being “extended,” then, is “the exemption
under subparagraph (A)”—a discrete, time-limited period of
permissible noncompliance with the RFP. And when used
in this context, the noun “extension” means an “addition
that increases the . . . operation . . . of something,” “a
stretching out or stretching forth: a carrying forward,” or “a
part that is added to something to enlarge or prolong it; a
continuation.”2 The verb “extend” is similarly defined: It
means “[t]o cause (something) to be or last longer,” to
“lengthen, elongate, prolong, protract,” or “[t]o prolong in
duration.”3
   The Court acknowledges these definitions, yet still par-
rots HollyFrontier’s point that no definition of “extend” re-
quires “unbroken continuity.” Ante, at 6. But without
something that presently exists, there is nothing to “carr[y]
forward” or “prolong.” The word “extension,” then, plainly
contemplates a “continuation of the same” thing as cur-
rently exists—in contrast to the term “renewal,” for exam-
ple, which refers to a “restoring” or “reestablishing” of some-
thing that used to exist. Compare Black’s Law Dictionary
622 (8th ed. 2004), with id., at 1322. Or, to put it slightly
differently, the word “extension” “ ‘[i]mports the continu-
ance of an existing thing.’ ” Brief for Federal Respondent 21
(quoting W. Anderson, A Dictionary of Law 437 (1996)).
   Common usage confirms as much. Consider a hotel guest
who decides to spend a few more days on vacation. That
guest likely would ask to “extend [her] visit.” Random
House Webster’s Unabridged Dictionary 684 (2d ed. 2001)
——————
   2 American Heritage Dictionary 628 (4th ed. 2000); Webster’s Third

New International Dictionary 804 (2002); New Oxford American Diction-
ary 596 (2d ed. 2005).
   3 American Heritage Dictionary, at 628; Webster’s Third New Interna-

tional Dictionary, at 804 (capitalization deleted); 5 Oxford English Dic-
tionary 594 (2d ed. 1989).
                 Cite as: 594 U. S. ____ (2021)            5

                    BARRETT, J., dissenting

(emphasis deleted). Now suppose the same guest returns
to the same hotel three years later and, upon arrival, re-
quests to “extend” her prior stay. The hotel employee would
no doubt “scratch her head.” Tr. of Oral Arg. 26. Why? Be-
cause it is highly unnatural to speak of “extending” a stay
that ended years before.
   Similar examples spring readily to mind. One would not
normally ask to “extend” a newspaper subscription long af-
ter it expired. Or request, after child number two, to “ex-
tend” the parental-leave period completed after child num-
ber one. Or report that an athlete signed a contract
“extension” with her first team after spending several sea-
sons with a rival squad. These examples do not derive their
force by superimposing a “continuity requirement” on the
word “extend.” Cf. ante, at 6, 8, 9, 10, 12, 13, 16. Instead,
continuity is inherent in the way that people usually use
the word “extension”—namely, to reference something cur-
rently “in existence” such that there is a “continuing con-
nection with the thing to be extended.” Brief for Federal
Respondent 21. That is so, moreover, absent any additional
“modifying language” requiring the “extension” to be “ ‘con-
secutive’ ” or “ ‘successive.’ ” Ante, at 8.
   By dismissing the need for a continuing connection be-
tween the first period and the second, the Court forgoes the
“far more natural” reading of extend. Taniguchi v. Kan Pa-
cific Saipan, Ltd., 566 U. S. 560, 569 (2012). The upshot?
A refinery could ask to “extend” an exemption it had in 2010
in the year 2040, with no need to connect the two periods.
It defies ordinary usage to deem the second exemption “an
extension” of the first, as opposed to a new, standalone ex-
emption. HollyFrontier recognizes as much, seeking to de-
flect this example as “extreme” and “highly unlikely.” Tr.
of Oral Arg. 28. Unlikely or not, it follows logically from
HollyFrontier’s reading of “extension”—which shows just
how far this interpretation strays from the term’s ordinary
meaning.
6        HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                 RENEWABLE FUELS ASSN.
                   BARRETT, J., dissenting

                              2
   The Court’s counterexamples do not help its case. Take
its discussion of deadline “extensions”—as given, say, to a
student who seeks more time to complete a paper even after
the due date has passed or to a party who requests leave to
file a document after the court’s original deadline. See ante,
at 6–8. In this context, “extension” refers to “an additional
period of time given one to meet an obligation.” Random
House Webster’s Unabridged Dictionary, at 684; see also
American Heritage Dictionary, at 628 (“[a]n allowance of
extra time, as for the repayment of a debt”); Black’s Law
Dictionary, at 622 (“[a] period of additional time to take an
action, make a decision, accept an offer, or complete a
task”). Because there is nothing odd about granting an ex-
tension even after the deadline has lapsed, the Court insists
that there is nothing odd about granting HollyFrontier an
exemption “extension” even after its initial exemption pe-
riod has expired.
   Put aside for the moment that this case does not involve
the extension of a deadline. The Court’s reasoning still
breaks down because when a deadline “extension” is
granted, there is no “lapse”: The new deadline runs back to
the old. In other words, a post-due-date extension does not
start a new period for timely action. It forgives the missed
deadline by retroactively prolonging the pre-existing pe-
riod. Even in the Court’s deadline-extension examples,
then, there is continuity.4

——————
   4 The hypothetical that the Court offers to refute this critique—a

teacher authorizing a student who missed a Friday deadline to turn in a
paper between 8 a.m. and 9 a.m. on Monday—gets it nowhere. It is either
an extension of the deadline to 9 a.m. on Monday, in which case it oper-
ates like the other deadline extensions I have described, with the
teacher simply specifying when she will be present to receive the paper.
Or it is an example of something other than a deadline extension—like
the start of an entirely new window for timely conduct—in which case it
is inapposite.
                 Cite as: 594 U. S. ____ (2021)            7

                    BARRETT, J., dissenting

   Problems likewise plague the Court’s other hypotheticals
involving delay in “seek[ing] an ‘extension,’ ” such as the
tenant who asks to “extend” her lease after overstaying it
or parties who negotiate to “extend” a contract after it ex-
pires. Ante, at 6. These examples confuse the time at which
one may permissibly request an extension with what is be-
ing extended. It may be that the tenant could request an
“extension” of the year-one lease at some point after the
start of year two. But, if approved, the tenant’s lease would
still be continuous—running from year one to year two—
and the tenant would no doubt owe rent for the intervening
period. By contrast, the Court’s reading of “extend” would
capture a tenant who moves out in year one and returns in
year five. In that scenario, no one would say that the tenant
sought an “extension” of her lease—nor would anyone ex-
pect the tenant to pay back-rent for the intervening years.
   The Court next reaches for recent congressional enact-
ments—or more specifically, for their captions. The title of
two COVID–19 relief provisions, the Court notes, purported
to provide an “extension” of certain unemployment benefits
that had previously lapsed. See ante, at 7 (quoting Pub. L.
116–260, §203, 134 Stat. 1182; Pub. L. 116–136, §2114, 134
Stat. 281). I will start with the obvious: Invoking cap-
tions from “different statute[s] altogether,” passed in an
emergency context over a decade after the RFP, “does not
have much force.” A. Scalia & B. Garner, Reading Law: The
Interpretation of Legal Texts 172 (2012). The argument is
made weaker still by the fact that Congress used “exten-
sion” the other way in the RFP statute itself. See infra, at
8. And it is telling that apart from the COVID–19 relief
provisions, HollyFrontier could identify no other instance
in which Congress used “extension” in the way that Holly-
Frontier proposes.
   At the very most, the Court’s COVID–19 examples show
that “extend” does not “always includ[e] a strict continuity
requirement.” Ante, at 8 (emphasis added). But “[t]hat a
8       HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                RENEWABLE FUELS ASSN.
                  BARRETT, J., dissenting

definition is broad enough to encompass one sense of a word
does not establish that the word is ordinarily understood in
that sense.” Taniguchi, 566 U. S., at 568. Because respond-
ents’ interpretation of “extension” is “far more natural,” id.,
at 569, it is the presumptive favorite—barring compelling
evidence to the contrary in the statute’s structure. As it
turns out, statutory structure favors respondents’ reading
too.
                               B
                               1
  Four structural features of the RFP, in particular, cut for
respondents’ interpretation and against the Court’s.
  First, respondents’ reading of “extension” tracks the only
other use of the term in the RFP. A nearby “[w]aiver” pro-
vision allows EPA to issue an “order to reduce, for up to a
60-day period,” the biomass-based diesel fuel requirements
under certain conditions. §7545(o)(7)(E)(ii). In a related
provision entitled “[e]xtensions,” Congress authorized EPA
to reduce those requirements “for up to an additional 60-
day period” based on an assessment that the conditions are
“continuing beyond” the original “60-day period.”
§7545(o)(7)(E)(iii). This provision, like respondents’ inter-
pretation, uses “extension” to reference a continuation of
something that presently exists. Cf. ante, at 5 (noting that
“absent contrary evidence, this Court normally presumes
consistent usage”).
  Second, the RFP is replete with express grants of waiver
authority of the type the Court reads into subparagraph
(B)(i)’s reference to “extension[s].” The statute’s “general”
waiver provision specifies that EPA, under certain eco-
nomic or fuel-market conditions, “may waive the require-
ments” of the RFP “in whole or in part on petition by” refin-
eries, among other entities. §7545(o)(7)(A). As discussed,
EPA also has express standalone waiver authority with re-
spect to biomass-based diesel levels. See §7545(o)(7)(E)(ii)
                  Cite as: 594 U. S. ____ (2021)             9

                     BARRETT, J., dissenting

(EPA can “issue an order to reduce, for up to a 60-day pe-
riod, the quantity of biomass-based diesel required . . . ”).
Elsewhere, the statute authorizes EPA to “waive, in whole
or in part, the renewable fuel requirement[s]” following a
finding that compliance would have a significant adverse
impact on consumers at the outset of the program.
§7545(o)(8)(D)(i).
   Together, these nearby RFP provisions show that Con-
gress had an “easy way” to delegate standalone waiver au-
thority when it wished. Advocate Health Care Network v.
Stapleton, 581 U. S. ___, ___ (2017) (slip op., at 8). Yet Con-
gress “did not adopt that ready alternative” in subpara-
graph (B)(i)—it instead used “language whose most natural
reading” does not contemplate freestanding waiver author-
ity. Ibid. See also ante, at 8 (looking to “the absence of any
parallel . . . language” as an interpretive “clue”).
   Third, note that when assessing petitions for an “exten-
sion of the exemption,” EPA must consider “the findings of
the study under subparagraph (A)(ii)”—i.e., the Depart-
ment of Energy study to be completed by 2008. See
§§7545(o)(9)(B)(i)–(ii). The Court’s reading will require
EPA to examine the 2008 study when evaluating “exten-
sion” petitions filed decades from now—say, in 2050—even
though the refinery may have had long stretches of compli-
ance in the interim. If Congress intended exemption “ex-
tension[s]”—or waivers, as the Court treats them—to re-
main available for decades, why would it instruct EPA to
keep evaluating them in light of a 2008 study? Respond-
ents’ reading makes more sense of this instruction because
it embraces the possibility, even the likelihood, that exemp-
tions would not be available forever. Funneling refineries
toward compliance means that it would be surprising ra-
ther than expected for EPA to be considering a 2008 study
in 2050.
   Fourth, other provisions help ease the burden on small
refineries in times of economic hardship. To ensure that
10     HOLLYFRONTIER CHEYENNE REFINING, LLC v.
               RENEWABLE FUELS ASSN.
                 BARRETT, J., dissenting

EPA can appropriately adjust the RFP requirements it sets,
the statute requires EPA to review “the feasibility of achiev-
ing compliance” and “impacts of ” the RFP on regulated re-
fineries. §§7545(o)(11)(B)–(C). And if compliance is not fea-
sible in a given year, the RFP allows individual refineries
to carry a compliance deficit into the next year. See ante,
at 2 (discussing §7545(o)(5)(D)). Recall too that in cases
where compliance would work severe economic harm on a
State or a region, the general-waiver provision allows EPA
to waive the requirements in whole or in part.
§7545(o)(7)(A)(i). Economic concerns are at the center of
other RFP waiver provisions as well. See §7545(o)(7)(E)(ii)
(waiver based on price of biomass-based diesel fuel);
§§7545(o)(8)(A)–(D) (waiver based on “significant adverse
impacts on consumers,” including impacts on “supplies and
prices”). Congress’ direct concern with economic difficulties
in separate provisions further undermines HollyFrontier’s
argument that Congress must have meant to vindicate such
concerns by granting EPA broad waiver power in subpara-
graph (B)(i).
                              2
  The Court’s structural counters are not persuasive.
  First, the Court cites the statute’s instruction that a
small refinery can file a subparagraph (B)(i) petition “ ‘at
any time.’ ” See ante, at 9 (quoting §7545(o)(9)(B)(i)). This
argument falls apart on close inspection. “[A]t any time”
informs when a refinery may file an “extension” request; it
cannot change the type of request that EPA can grant. By
using the phrase “at any time,” the statute gives a small
refinery with an exemption flexibility about when to file a
request to extend that exemption for the following year.
  This reading does not leave “at any time” without im-
portant work to do. For one, the phrase means that refin-
eries need not seek exemptions before EPA’s fuel standards
are due—which is November 30 in the calendar year before
                  Cite as: 594 U. S. ____ (2021)           11

                     BARRETT, J., dissenting

the refinery must apply. §7545(o)(3)(B). This is a “signifi-
cant statutory concession.” 948 F. 3d, at 1248. It allows
(but does not require) regulated refineries to see what their
obligations will be before deciding whether to seek an ex-
emption; it also means that EPA may not always be able to
“ ‘compensate for the renewable-fuel shortfall created by be-
lated exemptions.’ ” Ibid. (quoting American Fuel & Petro-
chemical Mfrs. v. EPA, 937 F. 3d 559, 571 (CADC 2019)).
    In addition, the phrase helps account for the delayed-
request scenarios the Court posits. See ante, at 7. To see
why, suppose that a refinery with an exemption in 2014
planned to ramp up its operations in 2015 and anticipated
that it would no longer need or qualify for exempt status.
Then imagine that, halfway through 2015, the refinery con-
cluded that it would in fact need an exemption for that year.
The “at any time” provision allows it to file for one, thereby
giving refineries the ability to adjust in the face of “market
fluctuations and changing hardship conditions.” Ante, at 9.
Unlike the Court’s interpretation, this account of “at any
time” respects the ordinary meaning of “extension” by re-
quiring the “exemptions” themselves to run continuously—
in the above example, from 2014 to 2015.
    Second, the Court leans on the fact that “subparagraph
(A) uses the term ‘extension’ without a continuity require-
ment.” Ibid. That must be so, according to the Court, because
a refinery could fall out of small-refinery status, say, in
2010, yet still receive an “extension of the exemption” for
2011 under subparagraph (A)(ii).
    It is hard to know quite what to make of the Court’s the-
ory. It never played out in practice, as EPA regulations
meant that no small refinery lost exempt status during the
years in question. See 72 Fed. Reg. 23925 (2007); 75 Fed.
Reg. 14866 (2010); see also Tr. of Oral Arg. 66–67. And the
theory was neither passed on by the court below nor dis-
cussed by respondents here, as it appeared for the first time
in a footnote of HollyFrontier’s reply brief. Reply Brief 10,
12       HOLLYFRONTIER CHEYENNE REFINING, LLC v.
                 RENEWABLE FUELS ASSN.
                   BARRETT, J., dissenting

n. 6. But in any event, the Court’s account does not seem
to prove that subparagraph (A) permits a “laps[e].” Ante, at
10. What EPA may “extend” via subparagraph (A)(ii) is
“the exemption under clause (i)”—that is, the initial, auto-
matic exemption that excused all small refineries from com-
pliance through 2010. The “exemption under clause (i)”
thus existed in the year 2010 by virtue of statute, even if a
particular refinery was not in a position to take advantage
of it. “Extending” that exemption into 2011—should the re-
finery once again qualify for small-refinery status—would
thus appear to be consistent with respondents’ reading of
the term. Regardless, any ambiguity about the functioning
of subparagraph (A) cannot save an argument that is oth-
erwise overwhelmed by the term’s ordinary meaning and
other aspects of the RFP’s structure.
                             II
  The Court declines to “pick sides” in the parties’ dispute
over which reading of subparagraph (B)(i) best fulfills con-
gressional purpose. Ante, at 15. At the same time, the
Court criticizes respondents’ reading for causing the
“strange effect” of treating the least compliant refineries
most favorably. Ibid. In the Court’s telling, extensions that
function as waivers (its view) give refineries that comply in
some years a boost when they need help. Extensions that
prolong a grace period (respondents’ view) reward refiner-
ies that never manage to comply.
  But respondents’ argument that subparagraph (B)(i) ex-
tensions give small refineries an initial runway—rather
than a down-the-road safety valve—is not at all odd if, as
respondents assert, Congress intended the RFP to funnel
all refineries into eventual compliance.5 Maybe respond-
ents’ story about the statute’s purpose is right; maybe it is
——————
  5 This funneling effect started to play out. Although about half of all

small refineries initially received study- or petition-based extensions,
                     Cite as: 594 U. S. ____ (2021)                   13

                        BARRETT, J., dissenting

wrong. In all events, though, it is not “strange”—in fact,
the Court deems this account just as “plausible” as any.
Ante, at 15.
   Plus, the Court’s reading of subparagraph (B)(i) yields its
own odd results: It means that EPA’s exemption power co-
vers only those refineries in existence at the RFP’s outset.
This makes little sense if one accepts HollyFrontier’s ac-
count of the provision’s “safety valve” purpose. Ibid. (inter-
nal quotation marks omitted). If Congress’ point was to
give leeway to refineries subject to unpredictable market
fluctuations and ever-increasing compliance burdens, then
it is hard to see why the provision would distinguish be-
tween old and new refineries facing “the same current eco-
nomic outlook” in a given year. Brief for Federal Respond-
ent 43, n. 7.
   In the end, the parties’ dueling accounts of purpose un-
derscore the wisdom of sticking to the statutory text and
structure. Because, in my view, both clearly favor respond-
ents’ reading, I respectfully dissent.




——————
fewer refineries sought and received such extensions as time went on.
By 2014, most small refineries, including petitioners, were meeting their
renewable-fuel obligations. The number of exempt refineries later
spiked—with EPA granting 35 petitions for compliance year 2017, and
31 for 2018—when EPA came to a new view of how to administer sub-
paragraph (B)(i).